DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the present specification states, “a modal diameter is 0.3µm or more and 100 µm or less” at least in [0009]. It is unclear if the claimed range is 0.3 to 100µm or if the range includes values less than 0.3 µm and more than 100 µm.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “fine” in claim 1 is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the “Fine” particle size could be interpreted differently from one person to the next.
Claim 1 recites, “wherein a water content of the emulsified seasoning is 20 to 80mass%” and applicant’s use of “a water content” is confusing. It is unclear if “a” implies a water content from an ingredient, such as the stated “beans or nuts having a water content of 50 mass% or less” or if the limitation is directed to the overall water content of the seasoning. Applicant is advised to reconsider the usage of “a” [water content].  
The term “fine” in claim 2 is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Fine” particle size could be interpreted differently from one person to the next.
The term “fine” in claim 3 is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Fine” particle size could be interpreted differently from one person to the next.
Claims 9 and 13 recites, “a modal diameter of 0.3 to 100µm or less” which is unclear. Does “less” include values less than 0.3? The present specification states, “a modal diameter is 0.3µm or more and 100 µm or less” [0009]. It is unclear if the claimed range is 0.3 to 100µm or if the range includes values less than 0.3 µm and more than 100 µm.
Claim 13 recites “the chilled storage” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites, “A method for improving heat resistance and/or stability during the chilled storage of an emulsified seasoning” and it is unclear how heat resistance and/or stability are “improved” and from what.
Claims 4-8, 10-12, and 14 are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. EP 1 665 937 in view of Bauer et al. US 6, 548,100.
Regarding claims 1, 3, 4, 6, 7, 8,  Takahashi discloses an emulsified seasoning comprising 0.02-20wt% fine food particles (the claim is interpreted as “fine” being any particle size) derived from soybean [0009-10, 0019, 0025]. The soybean-derived polysaccharide is disclosed as “dried” and then “dissolved” [0025-26] and also as “powder” [0029], thus it is reasonably expected to have a water content of 50% or less. Moreover, the water content of the beans or nuts is not considered critical to the invention given that present claim is directed to an emulsified composition comprising a mixture of ingredients (including water) and once all ingredients are combined the water content of the beans or nuts would not necessarily remain constant.  
Takahashi further discloses an oil or fat [0015, 0026] and teaches, “[t]here are no particular restrictions on the amount of fat or oil in the emulsified composition, but a system with a large oil content, such as an emulsion with an oil content of 5% or greater in the emulsified composition, is particularly effective for exhibiting the flavor and body of the oils and fats.” [0015]. Thus, it would have been within the skill level of one of ordinary skill to determine an optimum amount of fat or oil, through routine experimentation, in order to arrive at the desired flavor and body. 

Takahashi teaches the addition of water and provides an example of using 39.6 parts of water [0026]. Takahashi does not expressly disclose the claimed range, however, it would have been within the skill level of one of ordinary skill to determine an optimum amount of water needed for the specific final products through routine experimentation. 
Moreover, regarding the claimed concentrations, MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, discovering the optimum or workable concentrations of the emulsified seasoning involves only routine skill in the art.
Takahashi does not expressly disclose the claimed modal diameter of the emulsified seasoning as 0.3 to 100µm; however, Takahashi does teach a median diameter of 5-100µm [0009] and one would have expected for the modal diameter to overlap with the median diameter due to the fact that mode and median are similar measurements. Further, one would have easily adjusted mixing parameter to obtain the desired modal diameter. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 
With respect to the claimed viscosity, Takahashi does not expressly disclose the claimed viscosity; however, Takahashi teaches the emulsified seasoning includes flavored seasonings such as mayonnaise, dressings, creams, and soups [0013] which are all known in the art to have varying viscosity and one of ordinary skill in the art would have easily determined viscosity based on the specific emulsified product. One of ordinary skill in the art would understand that the viscosity needed for the emulsified cream of Example 4 would differ from the viscosity needed for the liquid seasoning of Example 9, which would differ from viscosity need for the emulsified sesame oil of Example 10 and would have easily prepared all the emulsified seasonings accordingly. Thus, the viscosity of the emulsified seasonings would have been easily determined through routine experimentation and measured with a known and/or readily available viscometer at known/desired parameters.
 Takahashi does not expressly disclose the claimed solid content of the emulsified seasonings. 
Bauer teaches a cooking system comprising a liquid emulsified seasoning comprising “high solids content” of about 25-65% (col. 3, line 55) and teaches the high solids content contribute to the stability of the liquid/paste emulsified seasoning. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 
Regarding claim 2, claim 1 is applied as stated above. Takahashi further teaches wherein the emulsified seasoning comprises fine particles of vegetables. [0020] states “vegetable proteins” which are well-known in the art to be in powder (“fine”) form.
Regarding claim 5, claim 1 is applied as stated above. Takahashi further teaches wherein the emulsified seasoning comprises salt [0017] and provides an example using 3.3 parts of salt [0026]. Bauer teaches a cooking system comprising a liquid emulsified seasoning comprising 2-18% salt (col. 3, line 55) for added stability. It would have been within the skill level of one of ordinary skill to determine an optimum range of salt, through routine experimentation, needed to stabilize the product. 
Regarding claims 9, 11, 12, 13, Takahashi discloses a method of manufacturing an emulsified seasoning comprising preparing a liquid mixture containing beans or nuts that have a water content of 50% or less. The soybean-derived polysaccharide is disclosed as “dried” and then “dissolved” [0025-26] and also as “powder” [0029], thus it is reasonably expected to have a water content of 50% or less. The liquid mixture comprises an oil or fat, an organic acid, and water [0012-19]. Takahashi does not expressly disclose the total oil/fat and water ranges; however, Takahashi does teach, “[t]here are no particular restrictions on the amount of fat or oil in the emulsified composition, but a system with a large oil content, such as an emulsion with an oil content of 5% or greater in the emulsified composition, is particularly effective for exhibiting 
Takahashi does not expressly disclose the claimed solid content of the emulsified seasonings. 
Bauer teaches a cooking system comprising a liquid emulsified seasoning comprising “high solids content” of about 25-65% (col. 3, line 55) and teaches the high solids content contribute to the stability of the liquid/paste emulsified seasoning. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). One of ordinary skill in the art would have been motivated to modify the invention of Takahashi by having a high amount of solids content since Bauer teaches high solids content contribute to the stability “so there is no requirement to overload the food material with any single component” (col. 2, line 62). 
Takahashi does not expressly disclose the claimed modal diameter of the emulsified seasoning as 0.3 to 100µm; however, Takahashi does teach a median diameter of 5-100µm [0009] and one would have expected for the modal diameter to overlap with the median diameter prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Moreover, since Takahashi teaches the emulsified particles were measured with a laser diffraction particle size distribution measuring device [0028], which is the same type of device used by the present invention (filed specification [0036]), one of ordinary skill in the art would have easily measured the modal diameter, if so desired.  
With respect to the claimed viscosity, Takahashi does not expressly disclose the claimed viscosity; however, Takahashi teaches the emulsified seasoning includes flavored seasonings such as mayonnaise, dressings, creams, and soups [0013] which are all known in the art to have varying viscosity and one of ordinary skill in the art would have easily determined viscosity based on the specific emulsified product. One of ordinary skill in the art would understand that the viscosity needed for the emulsified cream of Example 4 would differ from the viscosity needed for the liquid seasoning of Example 9, which would differ from viscosity need for the emulsified sesame oil of Example 10 and would have easily prepared all the emulsified seasonings accordingly. Thus, the viscosity of the emulsified seasonings would have been easily determined through routine experimentation and measured with a known and/or readily available viscometer at known/desired parameters.
Moreover, with respect to claim 13, the recitation in the claims that the method is “for improving heat resistance and/or stability during the chilled storage of an emulsified seasoning” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that 
	 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that modified Takahashi disclose a method of preparing a liquid mixture as presently claimed, it is clear that the method of modified Takahashi would be capable of performing the intended use, i.e. improving heat resistance and/or stability during the chilled storage of an emulsified seasoning, presently claimed as required in the above cited portion of the MPEP.
Regarding claims 10 and 14, claims 9 and 13 are applied as stated above. Takahashi teaches obtaining the desired particle size by preparing the composition “using an ordinary apparatus such as a colloid mill, high pressure homogenizer or mixer” [0023] and discloses an example of multiple mixings (“size reduction treatment”) using a mixer and a high pressure homogenizer at 70kg/cm to obtain an emulsified product [0029]. Takahashi does not expressly state high pressure mixing for more than half of the duration of the size reduction treatment; however, it would have been within the skill level of one of ordinary skill to determine the duration of the individual mixing steps needed to obtain the desired product through routine experimentation. 


 
Claim Objections
Applicant is advised that should claim 9 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792